SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

587
CA 10-02504
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


DAVID STEPHAN, PLAINTIFF-APPELLANT,

                      V                                            ORDER

LIBERTY MUTUAL FIRE INSURANCE COMPANY
AND NANCY HESS-KOLLER, DEFENDANTS-RESPONDENTS.


HOGAN WILLIG, AMHERST (STEVEN M. COHEN OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

HURWITZ & FINE, P.C., BUFFALO (ANDREA SCHILLACI OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Frederick
J. Marshall, J.), entered March 15, 2010. The order granted
defendants’ motion to dismiss the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    April 29, 2011                       Patricia L. Morgan
                                                 Clerk of the Court